         Case 1:21-mj-00006-GMH Document 30 Filed 05/11/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

         v.
                                                      No. 21-MJ-00006
 FONJECK ERIC AZOH,

                         Defendant.


                                               ORDER

       This matter comes before the Court on the government’s Unopposed Motion to Continue

Preliminary Hearing. It is hereby

       ORDERED that the preliminary hearing in this matter is continued for good cause to

May 26, 2021, at 3:30 PM before Magistrate Judge Robin M. Meriweather; and it is further

       ORDERED that the time between May 12, 2021, and the preliminary hearing on May

26, 2021, shall be excluded from the time within which an indictment must be filed and the time

within which trial in this matter must commence. The Court finds that the ends of justice served

by the granting of such continuance outweigh the best interests of the public and the defendant

in a speedy trial, as the continuance will provide the parties with additional time to engage in

pretrial negotiations.


                                                                          Robin M. Meriweather
                                                                          2021.05.11 18:39:52
                                                                          -04'00'
                                                      ____________________________________
                                                      Robin M. Meriweather
                                                      UNITED STATES MAGISTRATE JUDGE
